By the Courts

Hastings, Ch. J.
The judgment in this case was rendered by the district court of the ninth judicial district for the county of Bute, on the 19th day of December, A. D. 1850, upon the report of a referee, who was appointed by an order of that court made on the 15th day of November previous.
By the provisions of the Act entitled “ An Act to organize “ the district courts of the state of California,” passed March 16th, 1850, the terms of the district court for each county in the several districts are to commence on specified days, and “ may “ continue until the day fixed for the commencement of some “ other term in the districtand, by the provisions of the same Act, as amended by the Act for that purpose passed April 18th, 1S50, the terms of the district court for the county of Bute are to commence on the first Mondays of April, July and October, and the terms for the county of Shasta on the third Mondays of the same months. The October term for the county of Bute could, therefore, only continue until the third Monday of the same month, that being the day fixed by law for the commencement of a term of the court for the county of Shasta; and as the next term for the county of Bute was not to commence until the first Monday of the ensuing April, it results *410that, at the time the order of reference was entered, and also at the time the judgment was rendered, there could have been no legal term of the court for the county of Bute. The judgment must, therefore, be reversed, and the order of reference and all subsequent proceedings be set aside, and a new trial awarded. The costs to abide the event.
Ordered accordingly.